DETAILED ACTION

Remarks
Claims 1-5 and 7-15 have been examined and rejected. This Office action is responsive to the amendment filed on 12/29/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 14, and 15 are objected to because of the following informalities:  
Claim 1 [line 31] recites ‘the windows of process parameters having the same index number’; however, it should recite - - windows of process parameters having a same index number - -.
Claim 14 [line 3] recites ‘the measurement’; however, it should recite - - a measurement - -.
Claim 14 [line 3] recites ‘process parameters’; however, it should recite - - the process parameters - -.
Claim 14 [line 12] recites ‘the windows of process parameters having the same index number’; however, it should recite - - windows of process parameters having a same index number - -.
Claim 15 [line 1] recites ‘the process parameters of a same measuring unit’; however, it should recite - - process parameters of a same measuring unit - -.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: measuring units and an electronic computing unit in claims 1-5 and 7-15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 

Regarding claim 12, claim 12 recites “the measuring unit is constrained to measure within a measuring range”.  The specification discloses:
[0058] A representation of measuring unit 1 in a distinctive short form is an abstract representation of the measuring unit 1 by a pictogram or a sequence of letters and numbers with additional information, such as a representation of different measuring channels or different measuring ranges of the measuring unit 1, being also provided.
[0061] In the example of FIG. 10, the fine structure 1.times.3.times.1 to 1.times.3.times.3 represents a measuring unit 1 having the identification number iii and comprising a pressure sensor and two measuring ranges. A first fine structure 1.times.3.times.1 shows the force sensor in short form as "Type 603C". Another fine structure 1.times.3.times.2 to 1.times.3.times.3 shows two measuring ranges of the pressure sensor in short form as "Range 1" and "Range 2".
[0062], In the example of FIG. 10, the fine structure 1.times.3.times.1 to 1.times.3.times.3 represents a measuring unit 1 having the identification number iii and comprising a pressure sensor and two measuring ranges. A first fine structure 1.times.3.times.1 shows the force sensor in short form as "Type 603C". Another fine structure 1.times.3.times.2 to 1.times.3.times.3 shows two measuring ranges of the pressure sensor in short form as "Range 1" and "Range 2".
The specification does disclose that a measuring unit can have multiple measuring ranges, but there is no disclosure that the measuring unit is constrained to measure within a measuring range.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites
[line 1], at least one physical measured variable
[lines 3, 5], the at least one physical measured variable
[lines 7], the at least one measured variable
[lines 9, 25, 27], the measurement signal or measured variable
[lines 11], the measurement signal or the at least one measured variable
[lines 22, 23], the physical measured variable
[line 24], a measured variable
The relationship between these elements is unclear.  It is unclear whether the variables are intended to be the same or different variables.  For the purposes of examination, these limitations are interpreted as:
[line 1], at least one physical measured variable
[lines 4, 6], the at least one physical measured variable
[lines 7], at least one measured variable
[lines 9, 25, 27], the measurement signal or a measured variable
[lines 11], the measurement signal or the at least one measured variable
[lines 22, 23], a physical measured variable
[line 24], the measured variable
Claim 1 further recites “each vertical column shows windows of process parameters of one and the same category.”  It is unclear what is meant by the one and the same category in each vertical column.  For the purposes of examination, this limitation is interpreted as:
each vertical column shows windows of process parameters of a same category

Regarding claims 2-5 and 7-13, claims 2-5 and 7-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  Measured variable limitations in claims 2-5 and 7-13 are likewise rejected and interpreted.

	Regarding claim 2, claim 2 recites “a measurement is generated for each of the plurality of physical variables” and “each of the process parameters of each of the measurements”.  The claims do not previously recite a plurality of physical variables, measurements, or process parameters of measurements.  It is unclear how these limitations are intended to refer to any previously recited measurement, variable or process parameter.  For the purpose of examination, this limitation is interpreted as:
	a measurement is generated for each physical variable of a plurality of physical variables; each process parameter of a plurality of process parameters

Regarding claim 7, claim 7 recites “process parameters a same measuring unit are linked to each other”.  It is unclear as to which limitations “each other” refers.  For the purpose of examination, this limitation is interpreted as:
process parameters of a same measuring unit are linked 

Regarding claim 12, the term "fine structure" in claim 12 is a relative term which renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how one of ordinary skill in the art would determine that a collapsed window is assigned a structure that is “fine”.
Claim 12 further recites “a collapsed window assigned thereto with a fine structure, which includes a pictogram and/or a sequence of letters and/or numbers.”  It is unclear whether the window or the fine structure includes the pictogram, sequence and numbers.  For the purposes of examination, this limitation is interpreted as:
wherein at least one of the collapsed window or the fine structure includes a pictogram and/or a sequence of letters and/or numbers

Regarding claim 14, claim 14 recites
[line 2], at least one physical measured variable
[line 4], one physical measured variable of a plurality of physical measured variables
[line 7], detect a different one physical measured variable of the plurality of physical measured variables
[line 8], the one different detected physical measured variable
[lines 12, 15], the physical measured variable associated with that respective measurement signal
[lines 19, 20], the physical measured variable
[lines 23, 25, 27], the measured variable


[line 2], at least one physical measured variable
[line 4], one physical measured variable of a plurality of physical measured variables
[line 7], detect a different one physical measured variable of the plurality of physical measured variables
[line 8], the different one physical measured variable of the plurality of physical measured variables
[lines 12, 15], a physical measured variable associated with a respective measurement signal
[lines 19, 20], a physical measured variable
[lines 23, 25, 27], a measured variable

Claim 14 further recites
[line 8], a respective measurement signal
[lines 11], each respective measurement signal
[lines 13, 15], that respective measurement signal
[lines 21, 24, 26], the measurement signal
The relationship between these elements is unclear.  It is unclear which signals are intended to be the same signals.  For the purposes of examination, these limitations are interpreted as:
[line 8], a respective measurement signal
[lines 11], each respective measurement signal of a plurality of measurement signals
[lines 13, 15], the respective measurement signal
[lines 21, 24, 26], a measurement signal

Claim 14 further recites “an electronic computing unit configured for executing a computer program product, which is configured to evaluate each respective measurement signal and process each respective measurement signal or the physical measured variable associated with that respective measurement signal”.  It is unclear whether the electronic computing unit or the computer program product is configured to evaluate each respective measurement signal and process each respective measurement signal or the physical measured variable associated with that respective measurement signal.  For the purposes of examination, this limitations is interpreted as:
an electronic computing unit configured for executing a computer program product, wherein at least one of the electronic computing unit or the computer program product is configured to evaluate each respective measurement signal and process each respective measurement signal or the physical measured variable associated with that respective measurement signal 

Regarding claim 15, claim 15 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Buresh et al. (US 20020138512 A1, published 09/26/2002), hereinafter Buresh, in view of Deno et al. (US 20170147752 A1, published 05/25/2017), hereinafter Deno.

	Regarding claim 1, Buresh teaches the claim comprising:
A process for the measurement of at least one physical measured variable by using process parameters of a measuring system that includes at least one measuring unit required for measuring the at least one physical measured variable, the process including the steps of (Buresh Figs. 1-19; claim 1, a method; [0011], a graphical user interface includes the ability to present on a single computer screen a user selectable number of individual tiles or cells; within each cell the user may select the information to be displayed; that information can include alarm monitors, real time physiological parameters; [0012], numerical readouts of heart rate and blood pressure, for example, along with other parameters; [0042], cell 45 contains real time rate data from a selected sensor, a second cell 46 contains a real time heart rate waveform, and a third cell 47 contains a PV loop diagram; examiner note: per the specification [0022], a measuring unit can be a sensor or an evaluation unit): 
detection of the at least one physical measured variable as a measurement signal, evaluation of the measurement signal for obtaining the at least one measured variable, representation of the measurement signal or measured variable via a graphical user interface that presents a plurality of vertical columns arranged side-by-side, processing of the measurement signal or the at least one measured variable (Buresh Figs. 1-19; [0011], within each cell the user may select the information to be displayed; that information can include alarm monitors, real time physiological parameters; [0012], numerical readouts of heart rate and blood pressure, for example, along with other parameters; [0042], cell 45 contains real time rate data from a selected sensor, a second cell 46 contains a real time heart rate waveform, and a third cell 47 contains a PV loop diagram; [0047], within some of the cells a user has placed various parameters by selecting the PARAMETER command and its associated submenus as depicted in FIG. 9); 
and using a computer program product for the setting and monitoring of the process parameters (Buresh Figs. 1-19; [0011], within each cell the user may select the information to be displayed; [0014], a standard Microsoft Windows environment is used in implementing the cell layouts; [0041], moving a mouse pointing device over a chosen cell 6 the cell may be highlighted; an associated menu 43 as seen in FIG. 9 appears, which permits the insertion of the desired data; [0042], as seen in FIG. 3, data has been placed in three different cells of table 44; the first cell 45 contains real time rate data from a selected sensor, a second cell 46 contains a real time heart rate waveform, and a third cell 47 contains a PV loop diagram; [0047], FIG. 14 depicts a seven row six column table 65 initially created by the user interface 10 shown in FIG. 1; within some of the cells a user has placed various parameters by selecting the PARAMETER command and its associated submenus as depicted in FIG. 9; FIG. 15 depicts a three row single column table 66 containing three cells of parameter data; FIG. 16 depicts a table 67 having multiple cells; the tables 65 and 66 have been inserted into the table 67 by choosing the ADD and TABLE commands from the menus 43 and 61 of FIG. 9); 
displaying each process parameter on the graphical user interface in a window specifically assigned thereto and that is selectively collapsible to a space on the graphical user interface that is necessary for displaying each process parameter in a short form and that is selectively expandable to a space on the graphical user interface that is necessary for displaying each process parameter in a long form (Buresh Figs. 1-19; [0012], after the window cell or "form" layout is initially chosen, the individual cells may be enlarged or reduced and their aspect ratio altered; [0041], moving a mouse pointing device over a chosen cell 6 the cell may be highlighted; [0042], if the user of the table 44 wishes to enlarge the waveform data in cell 46, this may be accomplished by first highlighting the cell as shown by the darkened and enlarged corners 48; as seen in FIG. 4, the cell 46 may be enlarged as shown simply by dragging the vertical lines 49 horizontally with a mouse type pointing device; the data in cell 45 is automatically compressed to compensate for the reduced width of cell 45; [0043], data in cell 50 has been automatically compressed to compensate for the increased width of column 53; see also [0047])  
wherein the process parameters are classified in categories, wherein a first category of process parameters comprises a plurality of measuring units required for measuring the physical measured variable, a second category comprises at least one detection of the physical measured variable as the measurement signal, a third category comprises at least one evaluation of the measurement signal for obtaining a measured variable, a fourth category comprises at least one representation of the measurement signal or measured variable, and a fifth category comprises at least one processing of the measurement signal or measured variable; wherein each vertical column shows windows of process parameters of one and the same category; wherein each category has a unique identifier; and wherein the computer program product displays the windows of process parameters having the same identifier in at least two columns on the graphical user interface (Buresh Figs. 1-19; [0011], within each cell the user may select the information to be displayed; [0029], FIG. 14 is a pictorial representation of a first form configured as table of textual values; [0030], FIG. 15 is a pictorial representation of a second form configured as a table of textual values; [0041], moving a mouse pointing device 
However, Buresh fails to expressly disclose wherein each category has a unique index number and wherein the computer program product displays the windows of process parameters having the same index number in at least two columns on the graphical user interface.  In the same field of endeavor, Deno teaches:
wherein each category has a unique index number; and wherein the computer program product displays the windows of process parameters having the same index number in at least two columns on the graphical user interface (Deno Figs. 1-27; [0009], a health data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein each category has a unique index number; and wherein the computer program product displays the windows of process parameters having the same index number in at least two columns on the graphical user interface as suggested in Deno into Buresh.  Doing so would be desirable because with the spread of smartphones, users have an increasingly strong desire to systematically manage a variety of information on their 

	Regarding claim 2, Buresh in view of Deno teaches all the limitations of claim 1, further comprising:
wherein a plurality of physical measured variables are measured simultaneously and a measurement is generated for each of the plurality of physical variables; and wherein each of the process parameters of each of the measurements is displayed on the graphical user interface in a window specifically assigned to each of the process parameters (Buresh Figs. 1-19; [0011], within each cell the user may select the information to be displayed; that information can include alarm monitors, real time physiological parameters; [0012], numerical readouts of heart rate and blood pressure, for example, along with other parameters; a patient's heart rate is selected; the patient's respiration rate may be chosen; [0042], cell 45 contains real time rate data from a selected sensor, a second cell 46 contains a real time heart rate waveform, and a 

Regarding claim 3, Buresh in view of Deno teaches all the limitations of claim 1, further comprising:
wherein each of the columns may be selectively activated and deactivated, wherein windows of a deactivated column are collapsed; and windows of an activated column are expanded (Buresh Figs. 1-19; [0011], within each cell the user may select the information to be displayed; that information can include alarm monitors, real time physiological parameters; [0043], FIGS. 5 and 6 illustrate how an entire column of cells may be simultaneously enlarged; the table 49 contains three data containing cells 50, 51 and 52, the latter two residing in the same column 53; the column 53 is highlighted by a mouse device and the vertical lines 54 and 55 are dragged horizontally to produce the wider column 53 shown in FIG. 6; the data in cell 50 has been automatically compressed to compensate for the increased width of column 53)

Regarding claim 7, Buresh in view of Deno teaches all the limitations of claim 1, further comprising:
wherein windows with their corresponding process parameters may be activated and deactivated; process parameters of a same measuring unit are linked to each other; and wherein windows of process parameters linked to process parameters of an activated window are selected by activating a deactivated window (Buresh Figs. 1-19; [0011], a graphical user interface includes the ability to present on a single computer screen a user selectable number of individual tiles or cells (linked parameters in a measuring unit computer that senses and evaluates); within each cell the user may select the information to be displayed; that information can include alarm monitors, real time physiological parameters; [0012], after the window cell or 

Regarding claim 10, Buresh in view of Deno teaches all the limitations of claim 1, further comprising:
wherein a representation of a process parameter in short form uses a minimum space of less than 5% of the graphical user interface (Buresh Figs. 1-19; [0011], a graphical user interface includes the ability to present on a single computer screen a user selectable number of individual tiles or cells within each cell the user may select the information to be displayed; [0012], after the window cell or "form" layout is initially chosen, the individual cells may be enlarged or reduced and their aspect ratio altered; [0042], if the user of the table 44 wishes to enlarge the waveform data in cell 46, this may be accomplished by first highlighting the cell as 

Regarding claim 11, Buresh in view of Deno teaches all the limitations of claim 1, further comprising:
wherein a representation of a process parameter in long form uses a maximum space of more than 50% of the graphical user interface (Buresh Figs. 1-19; [0011], a graphical user interface includes the ability to present on a single computer screen a user selectable number of individual tiles or cells within each cell the user may select the information to be displayed; [0012], after the window cell or "form" layout is initially chosen, the individual cells may be enlarged or reduced and their aspect ratio altered; [0036], the BROWSE selection box 18 

Regarding claim 13, Buresh in view of Deno teaches all the limitations of claim 1, further comprising:
wherein collapsed windows show a status notification of the process parameters in the graphical user interface (Buresh Figs. 1-19; [0011], a graphical user interface includes the ability to present on a single computer screen a user selectable number of individual tiles or cells within each cell the user may select the information to be displayed; that information can include alarm monitors; [0012], after the window cell or "form" layout is initially chosen, the individual cells may be enlarged or reduced and their aspect ratio altered; [0042], if the user of the table 44 wishes to enlarge the waveform data in cell 46, this may be accomplished by first highlighting the cell as shown by the darkened and enlarged corners 48; as seen in FIG. 4, the cell 46 may be enlarged as shown simply by dragging the vertical lines 49 horizontally with a mouse type pointing device; the data in cell 45 is automatically compressed to compensate for the reduced width of cell 45; [0043], FIGS. 5 and 6 illustrate how an entire column of cells may be simultaneously enlarged; the table 49 contains three data containing cells 50, 51 and 52, the latter two residing in the same column 53; the column 53 is highlighted by a mouse device and the vertical lines 54 and 55 are dragged horizontally to produce the wider column 53 shown in FIG. 6; the data in cell 50 has been automatically compressed to compensate for the increased width of column 53; see also [0047])

Regarding claim 14, Buresh teaches all the limitations of claim 1, further comprising:
A measuring system for carrying out a process for the measurement of at least one physical measured variable, the measuring system comprising (Buresh Figs. 1-19; claim 1, a method; [0011], a graphical user interface includes the ability to present on a single computer screen a user selectable number of individual tiles or cells; within each cell the user may select 
a plurality of measuring units, each of the plurality of measuring units being configured for measuring one physical measured variable of a plurality of physical measured variables, wherein each of the plurality of measuring units is configured to detect a different one physical measured variable of the plurality of physical measured variables and accordingly generate a respective measurement signal corresponding to the one different detected physical measured variable (Buresh Figs. 1-19; [0011], a graphical user interface includes the ability to present on a single computer screen a user selectable number of individual tiles or cells; within each cell the user may select the information to be displayed; that information can include alarm monitors, real time physiological parameters; [0012], numerical readouts of heart rate and blood pressure, for example, along with other parameters; [0042], cell 45 contains real time rate data from a selected sensor, a second cell 46 contains a real time heart rate waveform, and a third cell 47 contains a PV loop diagram; [0047], within some of the cells a user has placed various parameters by selecting the PARAMETER command and its associated submenus as depicted in FIG. 9; FIG. 15 depicts a three row single column table 66 containing three cells of parameter data; as described and shown in Figs. 3-8, 10-16, measuring units that measure one of a plurality of physical measured variables that detect different physical measured variables according to real-time signals corresponding to the physical measured variables; examiner note: per the specification [0022], a measuring unit can be a sensor or an evaluation unit)
an electronic computing unit configured for executing a computer program product, which is configured to evaluate each respective measurement signal and process each respective measurement signal or the physical measured variable associated with that respective measurement signal; a graphical user interface configured for representing each respective measurement signal or the physical measured variable associated with that respective measurement signal (Buresh Figs. 1-19; [0011], within each cell the user may select 
wherein the process parameters are classified in categories, wherein a first category of the process parameters comprises a plurality of measurement units required for measuring the physical measured variable, wherein a second category comprises at least one detection of the physical measured variable as the measurement signal, wherein a third category comprises at least one evaluation of the measurement signal for obtaining the measured variable, wherein a fourth category comprises at least one representation of the measurement signal or the measured variable, and wherein a fifth category comprises at least one processing of the measurement signal or the measured variable; wherein each category has a unique identifier; and wherein the computer program product displays windows of process parameters having a same identifier in at least two columns on the graphical user interface (Buresh Figs. 1-19; [0011], within each cell the user may select the information to be displayed; [0029], FIG. 14 is a pictorial representation of a first form configured as table of textual values; [0030], FIG. 15 is a pictorial representation of a second form configured as a table of textual values; [0041], moving 
However, Buresh fails to expressly disclose wherein each category has a unique index number; and wherein the computer program product displays windows of process parameters having a same index number in at least two columns on the graphical user interface.  In the same field of endeavor, Deno teaches:
wherein each category has a unique index number; and wherein the computer program product displays windows of process parameters having a same index number in at least two columns on the graphical user interface (Deno Figs. 1-27; [0009], a health data management 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein each category has a unique index number; and wherein the computer program product displays windows of process parameters having a same index number in at least two columns on the graphical user interface as suggested in Deno into Buresh.  Doing so would be desirable because with the spread of smartphones, users have an increasingly strong desire to systematically manage a variety of information on their 

Regarding claim 15, Buresh in view of Deno teaches all the limitations of claim 14, further comprising:
wherein the process parameters of a same measuring unit have a unique identifier; and wherein upon activation of a deactivated window the computer program product selects windows of process parameters assigned to an activated window on the graphical user interface (Buresh Figs. 1-19; [0011], a graphical user interface includes the ability to present on a single computer screen a user selectable number of individual tiles or cells (linked parameters in a measuring unit computer that senses and evaluates); within each cell the user may select the information to be displayed; that information can include alarm monitors, real time physiological parameters; [0012], after the window cell or "form" layout is initially chosen, the individual cells may be enlarged or reduced and their aspect ratio altered; numerical readouts of heart rate and 
Deno further teaches:
wherein the process parameters of a same measuring unit have a unique identification number; and selects windows of process parameters with a same identification number as process parameters assigned to an activated window on the graphical user interface (Deno Figs. 1-27; [0060], device information table 32 is a table for managing the measuring devices 5 which are registered in the mobile data terminal 1; information (device model name, device category, and so on); [0064], the panel information table 33 is a table for managing information about the index panel 41 (cf. FIG. 3) displayed on the display unit 13 of the mobile data terminal 1; [0065], a panel showing a blood pressure measurement result is named "Blood Pressure."; device No. is a number (an identification number) for identifying the measuring device 5; [0068], FIG. 7 shows a data structure of the index database 34; the index database 34 manages data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the process parameters of a same measuring unit have a unique identification number; and selects windows of process parameters with a same identification number as process parameters assigned to an activated window on the graphical user interface as suggested in Deno into Buresh.  Doing so would be desirable because with the spread of smartphones, users have an increasingly strong desire to systematically manage a variety of information on their smartphones. This also applies to a healthcare application, and a healthcare application which is easily operable on a smartphone has been desired (see Deno [0007]).  The present invention provides a health data management device and a health data management system which enables easy use of index data showing a health condition of an individual and measured by a measuring device (see .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Buresh in view of Deno in further view of Koren (US 20070208992 A1, published 09/06/2007).

Regarding claim 4, Buresh in view of Deno teaches all the limitations of claim 3, further comprising:
wherein the deactivated column is selected by moving a cursor across a data input device; and wherein the selected deactivated column is activated by using the data input device (Buresh Figs. 1-19; abs. all cell and data selections may be performed with the mouse pointing device; [0043], FIGS. 5 and 6 illustrate how an entire column of cells may be simultaneously enlarged; the table 49 contains three data containing cells 50, 51 and 52, the latter two residing in the same column 53; the column 53 is highlighted by a mouse device and the vertical lines 54 and 55 are dragged horizontally to produce the wider column 53 shown in FIG. 6; the data in cell 50 has been automatically compressed to compensate for the increased width of column 53)
However, Buresh in view of Deno fails to expressly disclose pressing a key of the data input device.  In the same field of endeavor, Koren teaches:
pressing a key of the data input device (Koren Figs. 1-7; [0165], the column controls of FIG. 16 allow the user to rapidly and effectively perform a sophisticated manipulation of columns, such as column sort, sort lock, move, hide and reveal, aggregation, filtering, charting and more; [0166], the move select <-> button 620 indicates a column to move; clicking on the <-> button will select the column for a move and the selected button will be visually marked (for example enlarged); [0167], clicking the <-> button 620 on the selected column will deselect it, and the visually marking of the button 620 will be removed; clicking the <-> on any other column will deselect the previous column as the column to move and will select the "other" column as the column to move; [0168], mouse; claim 103, click of a mouse)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated pressing a key of the data input device as suggested in Koren into Buresh in view of Deno.  Doing so would be desirable because the invention relates generally to methods and apparatus for providing scaleable, flexible, and interactive views of dynamically changing data (see Koren [0002]).  Users need the proper tools to research, monitor, and analyze information. Existing software systems currently provide only partial solutions to these needs.  It is further important for these professionals to have real-time tools which enable up-to-date data to be effectively displayed and manipulated in order to allow fully informed and current decisions to be undertaken. Flexibility in user presentation can also be important to understanding the data and the relationship between different data points and entities (see Koren [0003]).  The column controls allow the user to rapidly and effectively perform a sophisticated manipulation of columns (see Koren [0165]).  Additionally, the key inputs of Koren would improve the system of Buresh by allowing a user to confirm a column selection with a button press after selection by moving a mouse (see Buresh [0043]), thereby avoiding unintentional column selections.

Regarding claim 5, Buresh in view of Deno teaches all the limitations of claim 3, further comprising:
wherein the activated column is selected by moving a cursor across a data input device (Buresh Figs. 1-19; abs. all cell and data selections may be performed with the mouse pointing device; [0043], FIGS. 5 and 6 illustrate how an entire column of cells may be simultaneously enlarged; the table 49 contains three data containing cells 50, 51 and 52, the latter two residing in the same column 53; the column 53 is highlighted by a mouse device and the vertical lines 54 and 55 are dragged horizontally to produce the wider column 53 shown in FIG. 6; the data in cell 50 has been automatically compressed to compensate for the increased width of column 53)
However, Buresh in view of Deno fails to expressly disclose wherein the selected activated column is deactivated by pressing a key of the data input device.  In the same field of endeavor, Koren teaches:
wherein the selected activated column is deactivated by pressing a key of the data input device (Koren Figs. 1-7; [0165], the column controls of FIG. 16 allow the user to rapidly and effectively perform a sophisticated manipulation of columns, such as column sort, sort lock, move, hide and reveal, aggregation, filtering, charting and more; [0166], the move select <-> button 620 indicates a column to move; clicking on the <-> button will select the column for a move and the selected button will be visually marked (for example enlarged); [0167], clicking the <-> button 620 on the selected column will deselect it, and the visually marking of the button 620 will be removed; clicking the <-> on any other column will deselect the previous column as the column to move and will select the "other" column as the column to move; [0168], mouse; claim 103, click of a mouse)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the selected activated column is deactivated by pressing a key of the data input device as suggested in Koren into Buresh in view of Deno.  .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Buresh in view of Deno in further view of Yao et al. (US 9454726 B1, published 09/27/2016), hereinafter Yao.

Regarding claim 8, Buresh in view of Deno teaches all the limitations of claim 7, further comprising:
wherein a deactivated window is selected by moving a cursor across a data input device; and wherein a selected deactivated window is activated by using the data input device (Buresh Figs. 1-19; abs. all cell and data selections may be performed with the mouse pointing device; [0012], after the window cell or "form" layout is initially chosen, the individual cells may be enlarged or reduced and their aspect ratio altered; [0041], moving a mouse pointing device over a chosen cell 6 the cell may be highlighted; [0042], if the user of the table 44 wishes to enlarge the waveform data in cell 46, this may be accomplished by first highlighting the cell as shown by 
However, Buresh in view of Deno fails to expressly disclose pressing a key of the data input device.  In the same field of endeavor, Yao teaches:
pressing a key of the data input device (Yao Figs. 1-10; col. 5 [line 62] – col. 6 [line 2], analytical product to monitor and assess the performance; col. 23 [line 23], referring specifically to FIG. 5, cell 252 is shown in a selected state; selecting a cell may highlight, emphasize, outline, darken, intensify, or otherwise mark the cell as having been selected; col. 23 [line 35], checkboxes 262-276 may be used to select or deselect an entire row 204-218 of cells; checkbox 262 may be used to select/deselect all of the cells in row 204, checkbox 264 may be used to select/deselect all of the cells in row 206, etc; as shown in FIG. 6, checkbox 264 is checked, thereby selecting all of the cells in row 206; checkbox 260 may be used to select or deselect all of cells 236 in each of rows 204-218; individual cells (e.g., cells 256, 258, etc.) may be selected or deselected by clicking on the cell desired to be selected; col. 33 [line 19], to provide for interaction with a user, implementations of the subject matter described in this specification may be implemented on a computer having a display device for displaying information to the user and a keyboard, a pointing device, e.g., a mouse by which the user may provide input to the computer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated pressing a key of the data input device as suggested 

Regarding claim 9, Buresh in view of Deno teaches all the limitations of claim 7, further comprising:
wherein an activated window is selected by moving a cursor across a data input device (Buresh Figs. 1-19; abs. all cell and data selections may be performed with the mouse pointing device; [0012], after the window cell or "form" layout is initially chosen, the individual cells may be enlarged or reduced and their aspect ratio altered; [0041], moving a mouse pointing device over a chosen cell 6 the cell may be highlighted; [0042], if the user of the table 44 wishes to enlarge the waveform data in cell 46, this may be accomplished by first highlighting the cell as shown by the darkened and enlarged corners 48; as seen in FIG. 4, the cell 46 may be enlarged as shown simply by dragging the vertical lines 49 horizontally with a mouse type pointing device; the data in cell 45 is automatically compressed to compensate for the reduced width of cell 45; [0043], FIGS. 5 and 6 illustrate how an entire column of cells may be simultaneously enlarged; the table 49 contains three data containing cells 50, 51 and 52, the latter two residing in the same column 53; the column 53 is highlighted by a mouse device and the vertical lines 54 and 55 are dragged horizontally to produce the wider column 53 shown in FIG. 6; the data in cell 50 has been automatically compressed to compensate for the increased width of column 53)

wherein a selected activated window is deactivated by pressing a key of the data input device (Yao Figs. 1-10; col. 5 [line 62] – col. 6 [line 2], analytical product to monitor and assess the performance; col. 23 [line 23], referring specifically to FIG. 5, cell 252 is shown in a selected state. Selecting a cell may highlight, emphasize, outline, darken, intensify, or otherwise mark the cell as having been selected; col. 23 [line 35], checkboxes 262-276 may be used to select or deselect an entire row 204-218 of cells; checkbox 262 may be used to select/deselect all of the cells in row 204, checkbox 264 may be used to select/deselect all of the cells in row 206, etc; as shown in FIG. 6, checkbox 264 is checked, thereby selecting all of the cells in row 206; checkbox 260 may be used to select or deselect all of cells 236 in each of rows 204-218; individual cells (e.g., cells 256, 258, etc.) may be selected or deselected by clicking on the cell desired to be selected; col. 33 [line 19], to provide for interaction with a user, implementations of the subject matter described in this specification may be implemented on a computer having a display device for displaying information to the user and a keyboard, a pointing device, e.g., a mouse by which the user may provide input to the computer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein a selected activated window is deactivated by pressing a key of the data input device as suggested in Yao into Buresh in view of Deno.  Doing so would be desirable because providing a user interface element (e.g., an electronic display, a speaker, a keyboard, a mouse, a microphone, a printer, etc.) to a user facilitates user interaction with an application (see Yao col. 11 [line 1]).  Additionally, the key inputs of Yao would improve the system of Buresh by allowing a user to confirm a window selection with a button press after selection by moving a mouse (see Buresh [0041]), thereby avoiding unintentional window selections.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buresh in view of Deno in further view of Gilbert (US 20100179717 A1, published 07/15/2010).

Regarding claim 12, Buresh in view of Deno teaches all the limitations of claim 1, further comprising:
wherein the measuring unit is to measure within a measuring range and is configured to include a measuring channel; wherein a process parameter is represented in a collapsed window assigned thereto with a fine structure, which includes a pictogram and/or a sequence of letters and/or numbers; and wherein the fine structure additionally includes information about the measuring channel of the measuring unit and/or the measuring range of the measuring unit (Buresh Figs. 1-19; [0011], a graphical user interface includes the ability to present on a single computer screen a user selectable number of individual tiles or cells within each cell the user may select the information to be displayed; information can include alarm monitors, real time physiological parameters, photographic images, video data or a web browser; [0012], after the window cell or "form" layout is initially chosen, the individual cells may be enlarged or reduced and their aspect ratio altered; a window cell layout may be devoted exclusively to real time text data, such as numerical readouts of heart rate and blood pressure, for example, along with other parameters; [0042], the first cell 45 contains real time rate data from a selected sensor, a second cell 46 contains a real time heart rate waveform, and a third cell 47 contains a PV loop diagram; if the user of the table 44 wishes to enlarge the waveform data in cell 46, this may be accomplished by first highlighting the cell as shown by the darkened and enlarged corners 48; as seen in FIG. 4, the cell 46 may be enlarged as shown simply by dragging the vertical lines 49 horizontally with a mouse type pointing device; the data in cell 45 is automatically compressed to compensate for the reduced width of cell 45; [0043], FIGS. 5 and 6 illustrate how an entire column of cells may be simultaneously enlarged; the table 49 contains three data containing 
However, Buresh in view of Deno fails to expressly disclose wherein the measuring unit is constrained to measure within a measuring range and is configured to include a measuring channel; wherein the fine structure additionally includes information about the measuring channel of the measuring unit and/or the measuring range of the measuring unit.  In the same field of endeavor, Gilbert teaches:
wherein the measuring unit is constrained to measure within a measuring range and is configured to include a measuring channel; wherein the fine structure additionally includes information about the measuring channel of the measuring unit and/or the measuring range of the measuring unit (Gilbert Figs. 1-14; [0032], referring to FIG. 1, a numerical value 10 can be displayed alone or with additional related information on a display 100; please note that the caption 20 and units 50 can be set to identify the data and units of measure, respectively, in any 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the measuring unit is constrained to measure within a measuring range and is configured to include a measuring channel; wherein the fine structure additionally includes information about the measuring channel of the measuring unit and/or the measuring range of the measuring unit as suggested in Gilbert into Buresh in view of Deno.  Doing so would be desirable because current diagnostic tools and personal computers used for diagnostics and health information are limited in the display output, thus limiting the usefulness of the diagnostic tool for a user (see Gilbert [0007]).  The user of the diagnostic tool can be forced to use additional devices in order to supplement the limitations of output methods of today's diagnostic tools or personal computers used for diagnostic purposes. Accordingly, it is desirable to provide a method and apparatus that will allow enhanced display capabilities to a .

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1-5, 7, and 10-15 and the cancellation of claim 6.  The corrections to claims 3-5, 7, 10, 11, and 14 are approved and the previous objections are respectfully withdrawn.  Claims 1-5 and 7-15 stand rejected under 35 U.S.C. 112(b).
Regarding independent claim 1, the Applicant alleges that Buresh in view of Deno as described in the previous Office action, does not explicitly teach amended claim 1.  Examiner 
Specifically, applicant alleges Unlike what is disclosed in Buresh, the process described in claim 1, as amended herein, requires the index number to identify data in different columns that belong to the same measurement process (see remarks p. 7).  Examiner respectfully disagrees.  The claims do not require the index number to identify data in different columns that belong to the same measurement process.  The claims specifically require that “each category has a unique index number” and “the computer program product displays the windows of process parameters halving the same index number in at least two columns on the graphical user interface.”  The claims do not recite an identification step or data in different columns that belong to the same measurement process.  
Applicant further alleges that in the Deno disclosure, the phrase “index number” is being used in an entirely different (and inapplicable) sense than the sense of its use in claim 1, as 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the index number to identify data in different columns that belong to the same measurement process, the sense of use in claim 1, index number belonging to the same measurement process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  However, examiner notes that Buresh would be considered to disclose identifiers that identify data in different columns in different columns that belong to the same measurement process (Buresh Figs. 1-19; [0011], [0029-0030], [0041-0042], [0047]).  Deno would be considered to disclose an index number to identify data in 
Similar arguments have been presented for claim 14 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-5, 7-13, and 15 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 14.  However, as discussed above, Buresh in view of Deno is considered to teach claims 1 and 14, and consequently, claims 2-5, 7-13, and 15 are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143